Case
Case2:20-cv-01890-APG-BNW
     2:20-cv-01890-APG-BNW Document
                           Document13
                                    9 Filed
                                      Filed12/08/20
                                            12/11/20 Page
                                                     Page11of
                                                            of32
Case
Case2:20-cv-01890-APG-BNW
     2:20-cv-01890-APG-BNW Document
                           Document13
                                    9 Filed
                                      Filed12/08/20
                                            12/11/20 Page
                                                     Page22of
                                                            of32




IT IS SO ORDERED
DATED: 4:54 pm, December 11, 2020



BRENDA WEKSLER
UNITED STATES MAGISTRATE JUDGE
